                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANE DOE                                                         CIVIL ACTION

                         v.                                       NO. 15-2085

 MERCY CATHOLIC MEDICAL
 CENTER

                                                            ORDER

          AND NOW this 17th day of July, 2019, upon consideration of Defendant’s Motion for

Sanctions (ECF 97), Defendant’s Motion for Summary Judgment (ECF 100), Defendant’s

Motion for Leave to File a Sur-Sur-Reply (ECF 125), and Plaintiff’s Motion for Leave to Correct

Her Declaration (ECF 131), and upon consideration of all submissions related to these Motions,

having held oral argument, and as laid out in the accompanying Memorandum, it is hereby

ORDERED that:

     1. Defendant’s Motion for Leave to File a Sur-Sur-Reply (ECF 125) is DENIED;

     2. Plaintiff’s Motion for Leave to Correct Her Declaration (ECF 131) is GRANTED, and

          the Court has accepted the declaration submitted as Exhibit A to that Motion;

     3. Defendant’s Motion for Sanctions (ECF 97) is DENIED;

     4. Defendant’s Motion for Summary Judgment (ECF 100) is GRANTED. Plaintiff’s Third

          Amended Complaint is dismissed, and the Clerk of Court is directed to close this case.

                                                                   BY THE COURT:

                                                                   /s/ Michael M. Baylson
                                                                   _______________________________
                                                                   MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 15\15-2085 doe v. mercy catholic\15cv2085 Order re MSJ
